Citation Nr: 0420076	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  97-13 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for coronary 
artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from April 1952 to 
November 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  At present, this issue is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on his part.

The Board notes that the veteran presented testimony during a 
hearing on appeal at the RO before a hearing officer in May 
1997.  A copy of the hearing transcript issued following the 
hearing is of record.   

Lastly, in a February 2004 statement, the veteran noted that 
he believed that clear and unmistakable error was committed 
in the April 1981 rating decision, which originally denied 
his claim seeking entitlement to service connection for a 
heart disorder.  However, as the only issue currently before 
the Board is that set forth on the title page of this 
decision, this matter is referred to the RO for appropriate 
action.


REMAND

In the present case, the Board finds that VA's duty, as set 
forth in 38 U.S.C.A. 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. §§ 19.75, 19.96 (2003), has not been fulfilled.  
Specifically, in a May 2004 statement, the veteran's 
representative indicates that the veteran desired to appear 
at a hearing at the local RO before a Veterans Law Judge.  
However, it does not appear that such a hearing has been 
scheduled or held.

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran to 
appear at a hearing before a Veterans 
Law Judge traveling to the RO, as soon 
as it is practicable. All 
correspondence pertaining to this 
matter should be associated with the 
claims folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
Board intimates no opinion as to the outcome of this case. 
The veteran need take no action until so informed. The 
purpose of this REMAND is to comply with due process 
requirements.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




